Order, Supreme Court, New York County (A. Kirke Bartley, J.), entered on or about April 10, 2007, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly assessed 10 points for defendant’s failure to accept responsibility for his sex offense. The circumstances of defendant’s plea and sentencing, viewed as a whole, do not demonstrate a genuine acceptance of responsibility (see People v Marinconz, 178 Misc 2d 30, 34-35 [Sup Ct, Bronx County 1998]). The record also supports the court’s conclusion that a discretionary upward departure would have been appropriate in any event. Concur—Mazzarelli, J.P., Sweeny, Moskowitz, Acosta and Román, JJ.